The following memorandum was filed September 11, 1934:
Per Curiam
(ow motion for rehearing). On motion for rehearing it is called to our attention that the Nebraska lands *49had been in fact assigned to the heirs of the deceased. This fact was not before us in our consideration of the case, and what is said in the opinion with respect to the Nebraska lands and disposition of the funds therefrom, is withdrawn in order that that matter along with other matters indicated in the opinion may be opened for reconsideration and retrial. Motion for rehearing is denied without costs.